Citation Nr: 0026296	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-05 831 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for right leg disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right shoulder injury.

5.  Evaluation of posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

6.  Evaluation of PTSD in excess of 50 percent prior to June 
1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1993, April 1994, February 1995 and April 
1999 rating decisions by the Atlanta, Georgia Department of 
Veterans Affairs (VA) Regional Office (RO).  In the July 1993 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent evaluation effective from 
June 23, 1991, the date the veteran was hospitalized and 
diagnosed with PTSD.  In an April 1999 rating decision, the 
RO, in pertinent part, increased the evaluation for PTSD to 
50 percent effective June 1, 1997.  In May 1999, the veteran 
disagreed with the effective date of his 50 percent 
evaluation.

In March 1995, the veteran and his sister appeared at a 
hearing before a hearing officer at the RO.  In his July 1999 
VA Form 9, the veteran requested a hearing at the local VA 
office before a Member of the Board.  In May 2000, the 
veteran was scheduled for a hearing via videoconference with 
a Member of the Board.  In a June 2000 statement, the veteran 
agreed that he would accept such hearing in lieu of a travel 
board hearing and attend such hearing.  The veteran failed to 
report for the hearing and has not provided a reason that 
such hearing should be rescheduled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for PTSD to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  Chloracne is attributable to the veteran's service.

2.  Competent medical evidence showing a nexus between the 
veteran's bilateral hearing loss disability and his service 
is not of record.

3.  Competent medical evidence of a diagnosis of a right leg 
disorder is not of record.

4.  Service connection for residuals of a right shoulder 
injury was denied by a July 1976 Board decision.

5.  The additional evidence submitted since the July 1976 
Board decision is new, relevant, and directly relates to the 
issue at hand.

6.  Competent evidence showing a nexus between a veteran's 
right shoulder disorder, if present, and his active service 
is not of record.

7. From June 23, 1991, PTSD symptoms were markedly severe 
such that the veteran was demonstrably unable to obtain or 
retain employment and such that there more nearly was total 
occupational and social impairment; .


CONCLUSIONS OF LAW

1.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The additional evidence received since the July 1976 
Board decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a right 
shoulder disorder.  38 U.S.C.A. §§  5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  PTSD is 100 percent disabling effective from June 23, 
1991.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400, 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran has contended that his bilateral hearing loss 
disability and right leg disorder resulted from service and 
that his chloracne resulted from his exposure to Agent Orange 
during service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1999).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1999).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

A.  Chloracne

Service medical records show no complaints or diagnoses of a 
skin rash.  At the time of the veteran's July 1969 separation 
examination, an evaluation of the skin was normal.  

A February 1997 VA dermatology record notes that the veteran 
complained of persistent problems with cysts in his ears and 
on his face since service in Southeast Asia Conflict, 
possible herbicide exposure was noted.  On evaluation, he had 
positive 3/4 oiliness, positive 2/4 acne scars on cheek and 
ears, and 2/4 acne cysts in lower earlobes and cheeks.  The 
diagnosis was chloracne.  A May 1997 VA dermatology medical 
record states that the veteran has history of increased 
problems with acne since Southeast Asia Conflict exposure.  
The diagnosis was chloracne, and the examiner noted that the 
case should be referred for appropriate compensation.  At a 
July 1997 VA Agent Orange examination, it was noted that the 
veteran served in Vietnam from July 1968 to July 1969 and was 
exposed to Agent Orange.  On evaluation, the veteran had a 
nodular cystic rash of the face, chest, and skin that was 
very oily.  The diagnosis was chloracne.   

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence.  As the veteran served with the Army in the 
Republic of Vietnam, the Board acknowledges his possible 
exposure to herbicides.  Moreover, there is competent medical 
evidence of record of diagnoses of chloracne, which VA 
dermatologists have indicated is a residual of exposure to 
herbicides, including Agent Orange.  Therefore, based on the 
evidence of record and resolving doubt in the veteran's 
favor, the Board finds that the preponderance of evidence 
supports a grant of service connection for chloracne as a 
residual of exposure to herbicides, to include Agent Orange.  
The claim is granted.

B.  Bilateral hearing loss disability

At the veteran's January 1967 pre-induction examination, an 
audiogram revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
5
5



At his July 1969 separation examination, pure tone thresholds 
in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
10
0
0
N/A
35

Service medical records do not show complaints, findings, or 
diagnosis of a hearing loss disability during service.  

At a July 1997 VA Agent Orange examination, the veteran 
reported that he was assigned with the artillery in Vietnam 
and that he had a hearing problem.  On evaluation, high 
frequency hearing loss was noted.  The diagnoses included 
high frequency hearing loss.  There is no indication that an 
audiogram was performed.  

The Board has reviewed the probative evidence of the record 
including the veteran's service personnel records, service 
medical records, the VA medical records, and the veteran's 
statements and testimony.  The veteran's service personnel 
records indicate that he served as a cannoneer and wheel 
vehicle mechanic with battery/battalions of the 82nd and 16th 
artillery in Vietnam.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
claim for service connection for a bilateral hearing loss 
disability is not well grounded.  See Caluza, supra.  Even if 
the existence of hearing loss disability as defined at 
38 C.F.R. § 3.385 were medically demonstrated, there is no 
medical opinion of record indicating a nexus between such 
disability and his active service.  In view of the absence of 
that evidence, his allegation that there is some relationship 
to inservice duties is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
bilateral hearing loss is not well grounded.  Accordingly, 
this claim is denied.  38 U.S.C.A. § 5107 (West 1991).

C.  Right leg disorder

Service medical records show no complaints or diagnoses of a 
right leg disorder.  At the time of the veteran's July 1969 
separation examination, evaluations of the lower extremities 
and musculoskeletal system were normal.  Subsequent to 
service discharge, the record contains no findings or 
treatment of a right leg disorder.

At his March 1995 hearing, the veteran testified that he did 
not experience any problems with his right leg during 
service, that he first began having difficulty with his right 
leg in 1993, and that he has arthritis on the right side of 
his body.  

VA medical records from November 1992 to January 1993 show 
complaints of right leg and right hip pain radiating to his 
foot, and diagnoses of arthritis and osteoarthritis of the 
hip and back.  The record does not contain competent medical 
evidence of a diagnosis of a right leg disorder.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of current and competent diagnosis of a right leg 
disorder, the Board must deny the claim as not well grounded.  
Id.; see also Caluza, 7 Vet. App. at 505.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, his assertion that he has a right leg 
disorder related to service is not competent and does not 
establish well grounded claim.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  His statements cannot serve to well ground the 
claim because the veteran is not competent to make such an 
allegation, as such require competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Accordingly, the claim for 
service connection for a right leg disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).

II.  New and material

Prior decisions of the Board are final.  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

The Board denied service connection for residuals of a right 
shoulder injury in July 1976.  At that time, the evidence 
included the veteran's claim, service medical records, a 
February 1976 VA Medical Center (VAMC) discharge summary, and 
the veteran's claim and statement.  Service medical records 
show no complaints, findings, or diagnosis of a right 
shoulder injury.  A February 1976 VAMC discharge summary 
showed no findings or diagnoses of a residuals of a right 
shoulder injury.  Thus, at the time of the July 1976 Board 
decision, there was no evidence of a right shoulder 
disability during service or thereafter.  This decision is 
final.

Evidence submitted or associated with the claims file since 
the July 1976 denial consists of VA medical records and the 
veteran's statements and testimony.  An August 1990 VAMC 
discharge summary noted a scar on the right shoulder from an 
old injury.  VA medical records from January 1993 to December 
1993 show that the veteran complained of right shoulder pain.  
Diagnoses included right shoulder pain and traumatic 
arthritis of the right shoulder.  

At his March 1995 hearing, the veteran testified that he 
injured his right shoulder when he was pinned under a truck 
during shelling and that his right shoulder injury was 
treated during service.  At a July 1997 VA examination, the 
veteran reported a right shoulder problem.  The examiner 
noted that arthritis of the right shoulder was not found.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no confirmed diagnosis of a right shoulder disorder 
of record.  Now, the record contains diagnoses of right 
shoulder pain and traumatic arthritis of the right shoulder.  
The Board has been presented with competent evidence of a 
diagnosis of arthritis of the right shoulder.  This evidence 
meets the definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).   

Subsequent to the reopening of the claim and review of the 
evidence, the Board finds that the veteran's claim for 
service connection for a right shoulder disorder lacks merit.  
  
The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his statement 
that he has a right shoulder disorder that is related to his 
service cannot serve to well ground the claim because he is 
not competent on matters of medical diagnosis and etiology.  
This requires competent medical evidence to make the claim 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
It has not been established medically that he even has a 
disability of the right shoulder.  The earlier diagnosis of 
arthritis of the shoulder was not confirmed by x- ray.  
Additionally, there is no medical opinion of record 
indicating a nexus between any current disability of the 
right shoulder and his active service.  In view of the 
absence of such opinion, his allegation that there is some 
relationship to inservice duties is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for a right shoulder disorder is not well 
grounded.  Accordingly, this claim is denied.  38 U.S.C.A. § 
5107 (West 1991). 

III.  Evaluation

The Board finds that the veteran's claim for a higher 
evaluation for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Since this claim involves an appeal from an initial rating, 
the Board has considered Fenderson v. West, 12 Vet. App. 119 
(1999).  In reaching the subsequent determination, the Board 
has considered whether staged ratings should be assigned.

An August 1990 VAMC discharge summary shows that at the time 
of admission, the veteran was tense, depressed, suspicious, 
irritable with poor concentration reported auditory 
hallucinations and nightmares of Vietnam, expressed paranoid 
ideas, and experienced mood swings from elation to 
depression.  The diagnoses included PTSD.  The examiner noted 
that the veteran had been unemployed for 14 years due to his 
markedly severe social and industrial impairment secondary to 
his emotional problem.

During a VAMC hospitalization from June to July 1991, the 
veteran complained of nervousness, nightmares, and 
flashbacks.  On evaluation, he was oriented times 3, 
cooperative and his speech was clear with regular rate and 
quality.  His insight, judgment, and recent and remote memory 
were fair.  His mood and affect were anxious and he had poor 
eye contact.  He reported hallucinations, but denied 
homicidal and suicidal ideation.  His preoccupation was his 
nightmares.  The diagnosis was PTSD.

In a July 1992 VA medical record, the veteran reported that 
he could not work due nightmares, flashbacks, nervousness, 
and anxiety.  The assessment was PTSD.  VA records from July 
1992 to April 1993 show that the veteran was seen for follow-
up requesting medication and had fair adjustment.

At his May 1993 hearing, the veteran testified that he served 
on active duty in Vietnam and that he was nervous and jumpy 
most of the time, experienced difficulty sleeping, heard 
voices, and was depressed.  The veteran's sister testified 
that the veteran changed during service, that he preferred to 
keep to himself, was jumpy and irritable, and that she and 
her family assisted the veteran in his care. 

At a May 1993 VA psychiatric examination, the veteran was 
casually dressed, jittery, with appropriate affect.  His 
memory was quire poor and he was anxious and expressed fear 
on discussing Vietnam experience.  The veteran reported that 
he was uncomfortable in a crowd, kept isolated, lost interest 
in previous hobbies, easily upset, and could not keep a job 
because he was jumpy and lost control.  He reported that he 
last worked in 1975 and that he had abused alcohol for 
several years following service.  The diagnoses included 
PTSD.  Industrial and social impairment was severe.  

In July 1993, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation effective from June 1991.

VA medical records from March 1993 to October 1994 show that 
the veteran was seen for requests for medication for his 
nerves.  A July 1994 notation indicated that the veteran 
complained of sleep disturbances, nightmares and episodic 
flashbacks.  He was morose at times, but seemed to being 
doing well.  In a September 1994 evaluation, the examiner 
noted that the veteran complained of flashbacks, recurrent 
nightmares, pervasive depression, and auditory 
hallucinations.  The examiner noted that the veteran was 
unable to work because of anxiety and authority sensitivity, 
and preferred to be alone and had crowd avoidance.  In a 
September 1994 referral for therapy, the VA examiner noted 
that the veteran had moderately severe PTSD symptoms.  

In March 1995, the veteran testified that he had flashbacks, 
heard voices, was jumpy, anxious, and irritable, and had 
difficulty sleeping.  The veteran's sister testified that 
when he heard a siren, gunshot or car backfires, he went into 
a nervous frenzy, may yell or try to hide.  She stated that 
he did not sleep well and preferred to be alone.  She 
reported that he often did not remember to take his 
medication.

VA medical records from February 1995 to August 1995 show 
complaints of flashbacks, hearing voices, sleeping 
difficulty, and depression.  An August 1995 VAMC discharge 
summary revealed that at the time of admission, the veteran 
was depressed, anxious, bothered by intrusive memories of 
Vietnam, and reported hearing voices.  He was alert, 
oriented, and cooperative.  At discharge, the diagnosis was 
PTSD with depression and anxiety and his prognosis was 
guarded.  VA medical records from December 1995 to April 1996 
reflect that the veteran complained of hearing voices, 
depression, difficulty sleeping, and jumpy.  

The veteran was again hospitalized from July to August 1996 
complaining of nightmares, flashbacks, depression, and 
inability to sleep.  He reported that he occasionally became 
angry, was unable to trust others and preferred to be alone.  
On evaluation, he was withdrawn, anxious, and depressed.  He 
displayed a flat affect and facial expression.  He admitted 
auditory hallucinations, flashbacks, and nightmares.  His 
mood was fair.  His insight and judgment were fair and his 
memory for remote and recent events was intact.  The 
impression was PTSD.  VA medical records from September 1996 
to February 1997 show that the veteran continued to complaint 
of flashbacks in the form of Vietnamese voices, troubling 
memories, nightmares, depression, decreased tolerance, 
hyperalertness, poor memory and concentration, social 
withdrawal and isolation, and sleep disturbances.  It was 
noted that the veteran began working in group therapy during 
this time and had difficulty expressing himself.

A May 1997 VAMC discharge summary revealed that the veteran 
was admitted into the inpatient therapy program in April 
1997.  On admission, the veteran was nervous, depressed, and 
irritable with poor concentration.  He admitted auditory 
hallucinations about Vietnam, expressed paranoid ideas with 
feelings of alienation, and admitted to mood swings from 
elation to depression.  He also complained of nightmares, 
flashbacks, intrusive thoughts, and social isolation.  The 
veteran's condition stabilized with therapy and medication.  
The examiner noted that the veteran was competent, but had 
markedly severe impairment in his social and industrial 
adaptability.  The diagnosis was PTSD with affective 
features.  The veteran's Global Assessment of Functioning 
(GAF) score was 38.   

At a July 1997 VA examination, the veteran complained of poor 
memory, a problem with his temper, difficulty sleeping, 
nightmares and flashbacks of Vietnam, and hearing voices.  
Testing indicated that the veteran often experienced anxiety 
that was overwhelming and he was somewhat unwilling to 
discuss his problems.  On evaluation, his mood was depressed, 
anxious, hostile, and hopeless.  Psychological testing 
indicated that he had a low self-esteem and lack of energy 
for coping, that he was irritable and distrustful of his own 
functioning, and that he felt alienated from his own emotions 
and from those around him.  The examiner stated that testing 
indicated that the veteran's PTSD symptom severity was in the 
moderate range.  As to the veteran's inability to obtain and 
maintain employment, the examiner noted that this was due to 
his poor frustration tolerance and anxiety.  The diagnosis 
was chronic PTSD.  His GAF score was 50.  The examiner noted 
that the veteran was not given a lower GAF because of his 
ability to maintain some meaningful relationships with causal 
friends, family, and occasional church attendance and was not 
given a higher GAF due to his inability to keep a job. 

In an April 1999 rating decision, the RO increased the 
veteran's evaluation for PTSD to 50 percent effective from 
June 1997.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed a 
claim of entitlement to service connection for PTSD in August 
1990, the Board will consider both the old and revised 
criteria in evaluation the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The evidence consists of VA examination and clinical records 
as well as written statements and testimony of the veteran 
and his sister.  This evidence indicates that from the 
beginning of the appeal period in June 1991, characterization 
of the impairment due to PTSD has ranged from "major" to 
"severe" to "markedly severe" to "moderate".  In 
addition, inability to work because of PTSD was noted 
clinically in 1994 and again in 1997.  His psychoneurotic 
symptoms have included difficulty sleeping, depression, 
irritability and frustration, audio hallucinations, 
flashbacks and nightmares of Vietnam, social withdrawal and 
isolation.  Finally, during the appeal period, he has 
required a number of psychiatric hospitalizations to 
stabilize his symptoms.  The record shows that he has not 
worked on a full time basis in many years, and, according to 
medical opinion, is unable to keep a job because of PTSD.  

In the Board's judgment, from the beginning of the appeal 
period, the veteran's PTSD has more nearly approximated the 
schedular criteria for a 100 percent rating under both the 
old and the amended rating criteria.  That is, from June 
1991, the PTSD has more nearly caused totally incapacitating 
psychoneurotic symptoms such that the veteran has been 
demonstrably unable to obtain or retain employment and has 
more nearly resulted in total occupational and social 
impairment.  With application of the benefit of the doubt 
rule, the Board concludes that that the evidence of record 
supports the grant of a total schedular (100 percent) 
evaluation for the veteran's PTSD.  

IV.  Effective date

One of the issues certified to the Board was: "Entitlement 
to an effective date earlier than 6-1-97 for evaluation of 50 
percent for PTSD."  See VA Form 8, dated in March 2000.  By 
virtue of the Board's grant of a 100 percent rating for PTSD 
from June 1991, the earlier effective date issue has been 
mooted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chloracne is granted.

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for a right leg disorder is denied.  

New and material evidence has not been submitted to reopen 
the veteran's claim for a right shoulder disorder.  

A total schedular evaluation for PTSD effective from June 
1991 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


